Citation Nr: 0418499	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bone deterioration, 
muscle wasting and nerve damage as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In that decision, the RO 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for bone 
deterioration, muscle wasting and nerve damage as a result of 
exposure to ionizing radiation.  After reopening the 
veteran's claim, however, the RO denied the claim on the 
merits.   

In August 2001, the Board also reopened the veteran's claim 
on the basis of new and material evidence.  Instead of 
deciding the claim on the merits, however, the Board remanded 
the case to the RO for additional development.  That 
development has been accomplished.  In July 2003, the Board 
remanded the case again to ensure that all notification and 
development actions had been accomplished as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
case is once again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran does not have a current disability manifested 
by bone deterioration, muscle wasting and nerve damage as a 
result of exposure to ionizing radiation in service.

3.  Competent medical evidence indicates that the veteran's 
degenerative joint and degenerative disk disease of the spine 
is related to age and his occupational history of heavy 
manual labor. 


CONCLUSION OF LAW

A disability manifested by bone deterioration, muscle wasting 
and nerve damage was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.126, 3.156, 
3.303, 3.307, 3.309, as amended by 67 Fed. Reg. 3612-3616 
(Feb. 14, 2003), 3.311, as amended by 67 Fed. Reg. 3612-3616 
(Jan. 25. 2002), 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bone 
deterioration, muscle wasting and nerve damage as a result of 
exposure to ionizing radiation.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of its decision.  

I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions dated in September 1997 and March 1999; a statement 
of the case issued in April  1999; supplemental statements of 
the case issued in June 2001, December 2002, March 2003 and 
January 2004; letters by the RO dated in June 1997 and August 
2003, as well as two remands by the Board issued in August 
2001 and July 2003. 

The Board finds that the rating decisions informed the 
veteran of the basis for the denial of his claim and of the 
type of evidence that he needed to submit.  The statement of 
the case and supplemental statements of the case also 
notified him of all regulations pertinent to his claim, 
informed him of the reasons for the denial, and provided him 
with additional opportunity to present evidence and argument 
in support of his claim.  In addition, the rating decision, 
statement of the case, and supplemental statements of the 
case advised the veteran of the evidence necessary to support 
his claim.  Furthermore, an August 2003 letter by the RO 
notified the veteran of the respective duties of the VA and 
of the veteran in obtaining that evidence.  See Quartuccio, 
supra.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, it fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all private medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
August 2001 remand, moreover, the veteran was afforded a VA 
examination to determine whether he suffered from a 
radiogenic disease.  Since no such disease was found, no 
further development under 38 C.F.R. § 3.311 is required.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Discussion

The veteran claims he suffers from bone deterioration, muscle 
wasting and nerve damage as a result of exposure to radiation 
in service.  In particular, he maintains that he worked as a 
crane operator aboard the USS HOLLAND in 1964 and that his 
duties included loading missiles and other atomic weaponry 
onto submarines.  He explained that all members of the ground 
crew wore radiation badges but that crane operators did not.  
He claims that on one occasion he handled a leaking reactor 
core.  He also recalls that one submarine he loaded returned 
to port one month early because a crewmember had died and two 
others became ill, suggesting that radiation exposure was to 
blame.


A.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service," 
Combee v. Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
one of the "radiogenic diseases" listed by the Secretary in 
§ 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is essentially just another way of 
showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  A 
"radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  

For a claimant to fall initially within the purview of  § 
3.311, he or she must satisfy four criteria: (1) The presence 
of a radiogenic disease must be "established"; (2) the 
person to whom the regulation is to apply must have had 
"service"; (3) the radiogenic disease must not have been 
one covered as presumptively service connection under § 3.307 
and § 3.309 (otherwise the claimant would be entitled to 
presumptive service connection) and must have been manifested 
within the applicable presumptive period under § 3.311(b)(5); 
and (4) the claimant must contend that the radiogenic disease 
was the result of exposure to ionizing radiation in service.  
See 50 Fed. Reg. at 15,851 ("if these minimum criteria are 
met, further consideration of the claim under proposed § 
3.311(b) will be accorded").

When these four criteria are satisfied, VA has the obligation 
to make an "assessment" of the radiation-exposure dose 
experienced by the veteran in service, and then, dependent 
upon the result of that assessment, a further obligation to 
fulfill other developmental and procedural steps.  The 
regulation does not make clear what the "assessment" 
contemplates except to state that "a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service."  § 3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R.           § 
3.311(c); see Wandel v West, 11 Vet. App. 200, 204-05 (1998).  
When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

B.  Factual Background

The veteran's service personnel records confirm that he was 
assigned to the USS HOLLAND in August 1963.  However, service 
medical records made no reference to orthopedic, muscle or 
neurological problems.  In a March 1989 letter to the 
veteran, the Commander, Medical Service Corps, Department of 
the Navy, Head Radiation Exposure Registry found no record of 
service-incurred occupational exposure to ionizing radiation 
for the veteran.  It was noted in this letter that if it was 
later determined that the individual's radiation exposure 
history was incomplete, and if additional information was 
provided to them, the Navy would review specific 
Annual/Situational reports submitted by Naval activities.

The veteran first reported neurological problems in 1977, 
approximately ten years after his separation from active 
duty, following a motor vehicle accident in which he injured 
his low back.  At that time, the veteran began experiencing 
low back pain as well as radiating pain and numbness in his 
entire left lower extremity.  In May 1980, the veteran was 
evaluated at the Mayo Clinic where it was determined that no 
neurological disease was present.  In June 1980, the veteran 
was examined by R.D., M.D., who reached the same conclusion.  
The veteran told Dr. R.D. that he had pain and numbness in 
his groin, left lower extremity and low back.  He also 
reported difficulty with opening his right hand.  Dr. R.D. 
indicated that he was unable to assign any specific 
impairment or disability based on organic disorder.  He said 
the veteran's complaints could be due to post-traumatic 
neurosis with somatization.

The record also includes VA outpatient treatment reports 
dated from 1986 to 1991, several of which noted the veteran's 
complaints of pain in his shoulders, back and lower 
extremities.  Of particular relevance, a May 1986 entry noted 
the veteran's complaints of bilateral shoulder pain, with the 
right worse than the left.  When seen in December 1986, he 
reported pain in his right shoulder, a numbness and burning 
sensation in his legs and feet, and spasms in both hands 
causing them to lock up. Subsequent electromyography (EMG) 
testing showed no abnormalities.  In February 1989, the 
veteran was seen by a psychologist at the pain clinic.  
During the interview, the veteran complained of pain in his 
back and left leg which he attributed to three incidents in 
service.  The psychologist commented that, despite a review 
of the chart which indicated that these problems began 
following a motor vehicle accident in 1977, the veteran 
attributed all his health problems to suspected radiation 
exposure while in service.  The veteran also believed that 
his left leg was shorter than the right and that he had lost 
four inches in height over the last several years due to in-
service radiation exposure.  The psychologist's assessment as 
well as later assessments suggested a non-organic basis for 
the veteran's complaints.


In a February 1999 letter, J.B., Ph.D., a nuclear physicist 
specializing in dose estimates and risk reconstruction from 
radioactive and non-radioactive hazardous substances, 
indicated that the veteran's "physical deterioration" was 
consistent with radiation exposure.  Dr. J.B. suggested two 
potential sources of radiation: nasopharyngeal irradiation 
and irradiation from the contaminated submarine.  Dr. J.B. 
was reportedly in the process of writing a paper on the 
dangers of nasopharyngeal irradiation, and had done extensive 
research into nuclear accidents on submarines many years ago.  
Dr. R.B. explained that, although the veteran was high above 
the damaged reactor core, it was possible that he received 
exposure from radioactive gases which escaped from the core 
and rose from the water.  She further explained that, without 
knowing more about the nature of the accident and the hours 
that elapsed from the time of the accident to the time the 
veteran operated his crane to lift the damaged submarine, she 
was unable to make a reasonable estimate of exposure.  
Although she said she was particularly intrigued by the 
veteran's report of premature aging and headaches, she never 
specifically mentioned the allegations concerning bone 
deterioration, muscle wasting and nerve damage.

The veteran was afforded two VA medical examinations in 
January 2001 to determine the nature of his claimed 
disability.  The first examiner stated that he had carefully 
reviewed Dr. J.B.'s report and that he was in no position to 
contest the comprehensive report regarding radiation 
exposure.  He added, however, that details concerning the 
alleged radiation exposure were not documented.  He also 
noted that, after interviewing the veteran and reviewing the 
record, it was not clear as to what nasopharyngeal treatments 
Dr. J.B. was referring.  The examiner did point out that the 
veteran developed low back pain with arthritis and disk 
collapse in 1972, some six to eleven years after leaving 
military service.  It was also noted that the veteran 
suffered from residuals of a bilateral rotator cuff injury 
and underwent surgery in January 2001 at the Mayo Clinic.  
The examiner's assessment included (1) radiation exposure at 
age 19 from leaking core -- dosage and duration of exposure 
not available in the materials supplied; (2) early onset of 
degenerative disk disease of the lumbar spine; (3) no 
apparent malignancies or thyroid disease; and (4) coronary 
artery disease, status post multiple angiograms and attempted 
angioplasty, with risk factors of strong family history of 
coronary artery disease and history of high cholesterol.  The 
examiner said it was impossible to authoritatively sort out 
the various factors in this claim, and that etiologies other 
than radiation exposure of a more common nature came to mind.  
He added that it was not unusual for men in their 30's to 
have degenerative disk disease, and that some individuals are 
afflicted with osteoporosis at a fairly early age.  He did 
state with certainty that the rotator cuff problems were not 
related to radiation injury.  He pointed out that one 
troubling factor was the history of birth defects in the 
veteran's two youngest boys, which suggested that he may 
indeed have had substantial radiation exposure.  Also, X-rays 
did not document multiple compression fractures to explain 
alleged loss in height from radiation necrosis.

At a neurological examination in January 2001, the veteran 
reported nerve damage following a fall in 1964 in which he 
landed on his back after falling twelve feet.  He denied any 
fractures from the fall but reported trouble walking.  He 
said he was involved in a motor vehicle accident in 1977 when 
his car was rear-ended by another car traveling 70 miles an 
hour.  He said he suffered compression fractures of the 
thoracic spine and had had leg problems since then.  He also 
reported problems as a result of exposure to ionizing 
radiation while in the Navy.  His current complaints involved 
weakness in his legs causing them to give out without 
warning.  He said 70 percent of his legs were numb, and 
described pain from his hips to his feet that occurred "in 
surges."  He said these symptoms began in 1977. The veteran 
also reported joint disease in his shoulders, elbows and 
wrists.  He said he had his right shoulder replaced last 
January and planned to have the left shoulder replaced that 
summer.  The examiner stated that the veteran was a 
challenging historian, as it was difficult for him to 
identify his exact problems.  The examiner also indicated 
that the veteran's story changed during the interview.  
Following a physical examination, the examiner concluded that 
he saw no evidence of neurologic damage in the parts of the 
nervous system which he examined.  He saw no evidence 
concerning the episodes of falling that allegedly occurred 
three times a year.  He said these episodes were consistent 
with drop attacks that were likely due to brain stem 
ischemia.  However, because this would be difficult to prove, 
the examiner did not think further evaluation was warranted.  
Finally, the examiner said he did not believe the veteran's 
back problems had anything to do with his legs giving out or 
any other complaints concerning his lower extremities.  In 
any event, no neurologic involvement was found.

Medical records from the May Clinic dated from 1991 to 2002 
were also obtained following the Board's August 2001 remand.  
The Board notes, however, that none of these records shows 
any evidence of a disability involving bone deterioration, 
muscle wasting and nerve damage.  A December 2001 entry noted 
that the veteran underwent a left rotator cuff repair 
following a diagnosis of acromioclavicular joint arthritis of 
the left shoulder.  

The veteran was afforded another VA examination in November 
2002 to determine whether he suffered from a radiogenic 
disease.  A report of that examination reflects that the 
examiner reviewed the claims file.  During the interview, the 
veteran reported pain in his ankles, knees, low back, and 
shoulders.  He also reported episodes in which his fingers 
would "jump out of joint" due to spasms.  A physical 
examination of the veteran's back and extremities revealed no 
significant findings.  A dual-energy X-ray absorptionmetry 
(DEXA) scan showed a Z-score of 89% in the lumbar spine and a 
Z-score of 89% in the left hip.  The examiner explained that 
the Z-score is a measure of his bone density compared to 
other people in the sixth decade of life.  Although the 
veteran's score of 89% was 11% lower than the norm, the 
examiner said it did not meet the criteria for a diagnosis of 
osteoporosis.  The examiner concluded that the veteran was a 
58-year-old man with a history of heavy physical labor, with 
some degenerative disease in his lumbar and cervical spine.  
However, the examiner explained that degenerative joint and 
degenerative disk disease were not unusual for a man of his 
age with an occupational history of heavy work.  Moreover, 
the examiner found no evidence of osteoporosis, muscle 
wasting or nerve damage.  The examiner also found no 
difference in the veteran's leg lengths.  

C.  Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for bone deterioration, muscle wasting and nerve 
damage under all of the potentially applicable legal theories 
which pertain to exposure to radiation.  The Board points out 
that a disability manifested by bone deterioration, muscle 
wasting and nerve damage is not a disease that may be 
service-connected on a presumptive basis under 38 C.F. § 
3.309(d), nor is it on the list of radiogenic diseases that 
may be service-connected based on the development prescribed 
in 38 C.F.R. § 3.311(b)(2).  However, 38 C.F.R. § 3.311(b) 
permits a claimant whose condition is not on the list of 
radiogenic diseases found in 38 C.F.R. § 3.311(b)(2) to 
establish service connection by demonstrating that the 
condition is a radiogenic disease.

The Board observes that it appears that the submission of Dr. 
J.B.'s opinion was an attempt to satisfy this requirement.  
Dr. J.B.'s opinion, however, does not specifically identify 
bone deterioration, muscle wasting or nerve damage as 
attributable to a radiogenic disease.  Instead, she merely 
makes reference to "health effects," "conditions," and 
"physical deterioration" without any specific diagnosis of a 
bone, muscle or nerve disorder.  Thus, Dr. J.B.'s opinion is 
not evidence that the claimed condition involving bone 
deterioration, muscle wasting and nerve damage is a 
radiogenic disease.  

Collectively, the January 2001 VA medical opinions found no 
evidence of any radiogenic neurological disease and no 
evidence of any radiogenic muscle wasting disease.  A VA 
examiner also stated that the veteran's rotator cuff problems 
were not related to radiation exposure.  However, it is 
unclear whether the examiner was ruling in or ruling out a 
possible relationship between exposure to radiation and the 
degenerative changes seen in the veteran's spine.  In this 
regard, the examiner stated that it was "impossible for [him] 
to authoritatively sort out the various factors in this 
claim," noting that various other etiologies of more common 
nature immediately spring to mind in that it is not unusual 
to find degenerative disk disease and osteoporosis in younger 
individuals.  However, he also found it "difficult to sort 
out the possible interpretations of the data," noting that 
the history of birth defects in the veteran's two youngest 
boys suggested that the veteran may have had substantial 
radiation of his body.  

However, a VA examiner in November 2002 attributed the 
veteran's degenerative joint and degenerative disk disease to 
the veteran's age and his extensive occupational history of 
heavy manual labor.  The examiner also found no evidence of 
osteoporosis, muscle wasting or nerve damage, and no 
difference in the veteran's leg lengths.  The Board places 
considerable probative value on this medical opinion, as it 
was based on a review of the claims file and supported by 
sound rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

Thus, the evidence shows that the veteran's degenerative disk 
disease of the lumbar spine was first identified following a 
motor vehicle accident in 1977.  There is also no medical 
evidence of a nexus or relationship between the veteran's 
arthritis and his period of active military service.  The 
Board also emphasizes that the veteran does not suffer from a 
disability manifested by bone deterioration, muscle wasting 
and nerve damage.  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpret 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The only evidence in support of the veteran's claim is his 
own lay statements.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning an orthopedic or neurological 
disability, his lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a disorder characterized by bone 
deterioration, muscle wasting and nerve damage as a result of 
exposure to ionizing radiation.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).  Hence, the appeal is denied.




ORDER

Service connection for bone deterioration, muscle wasting and 
nerve damage as a result of exposure to ionizing radiation is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



